DETAILED ACTION
	
Remarks
This communication is in responsive to the Response filed 01-27-2022. Claims 1, 3-5, 8-20 are currently pending. Claims 1, 3-4 and 8 have been amended. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 20 has been canceled:
20. 	(Canceled) 

Allowable Subject Matter
Claims 1, 3-5 and 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art fails to teach or fairly suggest an electrolyte that specifically comprises the fluorinated solvent, fluorinated sulfone, borate salt or oxalate salt or fluorinated cyclic carbonate, and an electrolyte salt as claimed. Applicant further argued that such combination for the electrolyte solution demonstrated unexpectedly good results (see Remarks filed 12-27-2021).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729